Exhibit 10.3

 

[*] indicates that a confidential portion of the text of this agreement has been
omitted. The non-public information has been filed separately with the
Securities and Exchange Commission.

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933 AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT COVERING THE TRANSFER, OR AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS UNDER SAID ACT.

 

Berkeley, California

May 26, 2005

 

$50,000,000

 

XOMA (US) LLC

 

SECURED NOTE AGREEMENT

 

WHEREAS, XOMA (US) LLC, a Delaware limited liability company having an office at
2910 Seventh Street, Berkeley, California 94710 (the “Company”), and CHIRON
CORPORATION, a Delaware corporation having its principal office at 4560 Horton
Street, Emeryville, California 94080 (the “Lender”), desire to further the
collaboration arrangements embodied in that certain Research, Development and
Commercialization Agreement, dated as of May 26, 2005, between the Company and
the Lender (the “Collaboration Agreement”);

 

WHEREAS, the Lender has agreed to make semi-annual loans to the Company to fund
up to seventy-five percent (75%) of the Company’s Research and Development Costs
and Commercialization Costs (as each such term is defined in the Collaboration
Agreement), all such loans (to the extent not repaid) to be evidenced by this
Secured Note Agreement which shall, together with that certain Security
Agreement (the “Security Agreement”) concurrently being entered into as of the
date hereof, between the Company and Lender, supersede any prior agreement with
respect to the subject matter hereof (this “Note”);

 

WHEREAS, the Company has agreed to repay any such loans in accordance with the
terms of this Note; and

 

WHEREAS, in connection with the Collaboration Agreement, the Company and the
Lender desire to set forth in this Note the terms and conditions on which the
Company may borrow from and repay to the Lender loans (the “Loans”) in an
aggregate principal amount (including capitalized interest as provided herein)
not to exceed FIFTY MILLION DOLLARS ($50,000,000) (the “Commitment Amount”) to
be lent to the Company by the Lender.

 

NOW, THEREFORE, FOR VALUE RECEIVED, the Company promises to repay to the order
of the Lender the outstanding principal amount of Loans evidenced by this Note
together with interest thereon, all as set forth below.



--------------------------------------------------------------------------------

1. Definitions. In addition to definitions contained in the Recitals to this
Note, as used in this Note, the following terms shall have the meanings set
forth below:

 

“Advance Date” means each June 20 and December 20, beginning with December 20,
2004 and ending with June 20, 2011; provided, that the Company has designated
such date an Advance Date by exercising its option to borrow on such date in
accordance with Section 2(b); provided, further, that if any such date is not a
business day, the applicable Advance Date shall be the immediately following
business day.

 

“Available Amount” means, with respect to a particular Advance Date, 75% of
either (i) the Research and Development Costs to be borne by the Company
according to the R&D Plan and Budget in effect pursuant to Section 3.5 of the
Collaboration Agreement for the next succeeding two (2) calendar quarters
following such Advance Date or (ii) the Commercialization costs to be borne by
the Company according to the commercialization plan and budget in effect
pursuant to Section 4.3(c) of the Collaboration Agreement for the next
succeeding two (2) calendar quarters following such Advance Date, whichever is
applicable; provided, that the applicable Available Amount shall be adjusted to
the extent of any estimated over- or under-borrowing with respect to the
immediately preceding Loan.

 

“Borrowing Notice Date” means the tenth (10th) business day prior to each June
20 and December 20, beginning with December 20, 2004 and ending with June 20,
2011.

 

“Capital Lease Obligations” means the obligations of the Company under leases of
property which are capitalized on the balance sheet of the Company in accordance
with GAAP that are shown as a liability on a balance sheet of the Company
prepared in accordance with GAAP.

 

“Collaboration” has the meaning given such term in the Collaboration Agreement.

 

“Collateral” has the meaning given such term in the Security Agreement.

 

“Commercialization Costs” has the meaning given such term in the Collaboration
Agreement.

 

“Commitment Period” means the period from the date hereof until the earlier of
(i) June 20, 2011, and (ii) such time as an Event of Default has occurred with
respect to XOMA.

 

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time.

 

“Indebtedness” means any outstanding indebtedness evidenced by this Note.

 

“Insolvency Event” means any of the following events: (i) the Company shall have
had an order for relief entered with respect to it or shall commence a voluntary
case under any applicable bankruptcy, insolvency or similar law, or shall
consent to the entry of an order for relief in an involuntary case or to the
conversion of an involuntary case to a voluntary case, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or the Company shall make any
assignment for the

 

-2-



--------------------------------------------------------------------------------

benefit of creditors; (ii) the Company shall be unable to pay its debts as such
debts become due; (iii) a court of competent jurisdiction shall enter a decree
or order for relief in respect of the Company in an involuntary case under
applicable bankruptcy, insolvency or similar law, which decree or order is not
stayed; or (iv) an involuntary case shall be commenced against the Company under
applicable bankruptcy, insolvency or similar law; or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over the Company or any of its property, shall have been entered; or
there shall have occurred the involuntary appointment of an interim receiver,
trustee or other custodian of the Company for all or a substantial part of its
property; or a warrant of attachment, execution or similar process shall have
been issued against any substantial part of the property of the Company, and
such event described in clauses (i) through (iv) shall continue for 60 days
without having been dismissed, bonded or discharged.

 

“Interest Period” means, with respect to any Loan and subject to the custom and
practice of the [*], a period beginning on the date such Loan is made and on
each June 20 and December 20 thereafter and ending on the earlier of the next
June 19, December 19 or the scheduled maturity date of such Loan.

 

“[*] Rate” means, [*].

 

“[*] Rate Determination Date” means the first day of each Interest Period, it
being understood that, in accordance with the custom and practice of the [*],
the [*] Rate effective as of the [*] Rate Determination Date may be based on
calculations made as a result of market conditions and quotations made two [*]
business days prior to the [*] Rate Determination Date.

 

“Permitted Liens” means the following types of liens:

 

(i) liens for taxes, assessments or governmental charges or claims either (a)
not delinquent or (b) contested in good faith by appropriate proceedings, if a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made in respect thereof;

 

(ii) statutory liens of landlords and liens of carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen and other liens imposed by law
incurred in the ordinary course of business for sums not yet delinquent or being
contested in good faith, if a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made in respect thereof;

 

(iii) liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, including any lien securing letters of credit issued in the
ordinary course of business consistent with past practice in connection
therewith, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

 

-3-



--------------------------------------------------------------------------------

(iv) judgment liens not giving rise to an Event of Default so long as such lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceedings may be initiated shall
not have expired;

 

(v) easements, rights-of-way, zoning restrictions and other similar charges or
encumbrances in respect of real property not interfering in any material respect
with the ordinary conduct of the business of the Company;

 

(vi) liens securing reimbursement obligations with respect to commercial letters
of credit which encumber documents and other property relating to such letters
of credit and products and proceeds thereof;

 

(vii) liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Company,
including rights of offset and set-off; and

 

(viii) liens existing as of the date hereof to the extent and in the manner such
liens are in effect on the date hereof.

 

“Research and Development Costs” has the meaning given such term in the
Collaboration Agreement.

 

“R&D Plans and Budgets” has the meaning given such term in the Collaboration
Agreement.

 

“Tranche” means the designation given a Loan pursuant to Section 2(d) and
“Tranches” means two or more of such designations collectively.

 

2. Principal.

 

(a) Commitment. In accordance with, and subject to the terms and conditions of,
this Note and the Security Agreement, the Lender agrees during the Commitment
Period to make Loans to the Company in an aggregate principal amount not to
exceed the Commitment Amount. This is not a revolving loan arrangement. Any
Loans that are made hereunder and any interest capitalized pursuant to Section 3
permanently reduce the portion of the Commitment Amount available for later
Loans; and any Loans repaid hereunder may not be reborrowed.

 

(b) Borrowing and Funding Procedures. On or prior to each Borrowing Notice Date,
the Company may elect to borrow from the Lender hereunder by delivering a
written notice to that effect to the Lender, indicating the portion of the
Available Amount that it desires to borrow on the next succeeding Advance Date.
Subject to satisfaction or waiver of the conditions referred to Section 2(c)
below, the Lender shall make a Loan to the Company on each Advance Date in the
amount set forth in the applicable notice of borrowing. The Lender and the
Company shall meet not later than each June 13 and December 13 to review the
estimated spending by the parties in the then-current borrowing period in
comparison to the applicable Loan, to determine any adjustments to be applied to
the next Loan. Each time a Loan is made

 

-4-



--------------------------------------------------------------------------------

hereunder, the Company shall be deemed to have given the representations and
warranties set forth in the Security Agreement and in Exhibit A hereto.

 

Each Loan shall be made by wire transfer of immediately available funds to an
account in the United States designated by the Company denominated in the
currency of the United States of America.

 

(c) Conditions to Loans. The Lender’s obligation to make any Loan to the Company
on any Advance Date is subject to the condition that no Event of Default or
event which with the giving of notice or the passage of time would become an
Event of Default shall have occurred and be continuing and to the fulfillment on
or prior to the date such Loan is to be made of the following conditions (and by
requesting or accepting a Loan, the Company shall be deemed to have represented
to the Lender that such conditions have been satisfied):

 

(i) such Loan shall be legally permitted by all laws and regulations to which
the Company is subject;

 

(ii) each of the representations and warranties of the Company set forth in
Exhibit A to this Note and Section 4 of the Security Agreement shall be true and
correct as of the date such Loan is to be made as if made on and as of such
date;

 

(iii) such Loan will not occur within the period during which the Company is not
permitted to borrow, as described in the last sentence of Section 4(d) below;

 

(iv) the Company shall have performed and complied in all material respects with
all agreements, obligations and conditions contained in this Note, the Security
Agreement and the Collaboration Agreement that are required to be performed or
complied with by it on or prior to the making of such Loan; and

 

(v) the Company shall have obtained all consents (including all governmental and
regulatory consents, approvals or authorizations required in connection with
such Loan), permits and waivers necessary or required in connection with such
Loan.

 

(d) Tranches. The principal amount of each Loan shall be recorded by the Lender
and endorsed by the Lender and the Company on Exhibit B attached hereto, which
is hereby made a part of this Note. Each such Loan shall be treated as a
separate Loan hereunder, and, as such, shall be designated a separate “Tranche”
hereunder. The first Loan, to be made as contemplated by Section 2(b) above, is
hereby designated “Tranche A”. Each subsequent Loan made hereunder, as
contemplated by Section 2(b) above, shall be similarly designated with
consecutive letter designations, such as “Tranche B”, “Tranche C”, etc., and the
applicable designation shall be recorded by the Lender and endorsed by the
Lender and the Company on Exhibit B attached hereto at the time any such Loan is
made. Notwithstanding the foregoing, any failure of the Lender to make any
notation on Exhibit B shall not affect the obligation of the Company to repay
Loans actually made with interest in accordance with this Note.

 

(e) Maturity Date. Unless earlier accelerated by reason of the occurrence of an
Event of Default (as provided in Section 5 below), any unpaid principal amount
of any Loan

 

-5-



--------------------------------------------------------------------------------

owed by the Company to the Lender, together with accrued and unpaid interest
thereon, shall be due and payable in full on the tenth (10th) anniversary of the
Advance Date on which the first Loan was made.

 

(f) Use of Proceeds. The proceeds of the Loans shall be used by the Company
solely to finance the Company’s share of expenses of the Collaboration.

 

3. Interest. Interest on the unpaid balance of the principal amount of each Loan
hereunder shall accrue at a rate per annum equal to the applicable [*]
(calculated on the basis of a year of 360 days) from the date disbursed to but
not including the date repaid and shall be due and payable on the last day of
each Interest Period and on the date each Loan is repaid or matures; provided
that any such due and unpaid interest may, at the election of the Company (or
shall, if the Company does not notify Lender of such election), in lieu of cash
payment, be added to the principal amount of this Note on the date due (thereby
reducing portion of the Commitment Amount available for later Loans). If on the
last day of any Interest Period the Company’s cumulative outstanding principal
(including capitalized interest) exceeds (i) the Commitment Amount minus (ii)
the principal amount of any Loans that have been repaid, interest will then be
payable in cash at the end of such Interest Period to the extent of such excess.

 

4. Payment.

 

(a) Form of Payment. The principal amount of and accrued interest on each Loan
hereunder when due or otherwise paid or payable hereunder shall be payable in
cash denominated in the currency of the United States of America.

 

(b) Method, Application. Payments of principal and accrued interest shall be
made at the address of the Lender set forth in the Recitals to this Agreement,
or at such other place as the Lender shall have notified the Company in writing
at least five (5) business days before such payment is due. Unless an Event of
Default shall have occurred, all payments in respect of any Loan shall be
applied first to accrued and unpaid interest thereon, and thereafter to the
unpaid principal amount thereof. After the occurrence of an Event of Default,
payments shall be applied as determined by the Lender in its discretion.

 

(c) Recordation; Return of Note. All payments of interest and principal in
respect of each Loan (or portion thereof) hereunder shall be recorded by the
Lender and endorsed by the Lender and the Company on Exhibit B. Upon final
payment in full of all principal of and interest on this Note and each Loan
hereunder, and termination of any commitment of the Lender to make Loans
hereunder, the Lender shall return this Note to the Company for cancellation.

 

(d) Optional Prepayments. This Note and any Loan (or portion thereof) hereunder
may be prepaid by the Company, at any time and from time to time without penalty
upon ninety (90) days prior written notice to the Lender, in whole or in part,
in the manner prescribed for repayment in this Section 4 (which prepayment shall
be accompanied by interest on the amount so prepaid). In the event of any
prepayment of less than all of the amounts outstanding under this Note, the
Company may designate the Loan or Loans to which such

 

-6-



--------------------------------------------------------------------------------

payment shall apply. In the event of any optional prepayment of all of the
Loans, the Company may not borrow hereunder until nine (9) months after such
prepayment.

 

(e) Mandatory Prepayment. The Company shall use 25% of its share of the Pre-Tax
Profits and royalties under the Collaboration Agreement received by it to repay
the Loans, in the manner prescribed for repayment in this Section 4, within five
(5) business days of receipt of such proceeds; provided that during an Event of
Default, Lender may apply amounts of such Pre-Tax Profits and royalties payable
to the Company to such prepayment without first remitting such amount to the
Company. In the event of any prepayment of less than all of the amounts
outstanding under this Note, the Company may designate the Loan or Loans to
which such payment shall apply.

 

(f) Full Recourse. For the avoidance of doubt, the obligations of the Company
represented by this Note shall be full recourse to the Company, and the Lender’s
recourse in satisfaction of the Indebtedness shall not be limited to the
Collateral.

 

5. Events of Default.

 

(a) It shall constitute an “Event of Default” under this Note if (i) the Company
materially breaches the Collaboration Agreement, this Note or the Security
Agreement and such breach continues for a period of sixty (60) days after the
Lender has provided written notice of such breach to the Company; or (ii) an
Insolvency Event occurs; or (iii) any representation or warranty of the Company
made in this Note, the Security Agreement or the Collaboration Agreement shall
be materially inaccurate or untrue when made.

 

(b) Automatically upon the occurrence of an Insolvency Event and, at the option
of the Lender, upon the occurrence of any other Event of Default (so long as
such Event of Default shall be continuing on the date the Lender exercises such
option), all principal, interest and other amounts payable by the Company to the
Lender hereunder shall be immediately due and payable, the commitment of the
Lender to make Loans in accordance with Section 2 above shall terminate, and the
Lender may exercise such rights and remedies in respect thereof and the
Collateral as may be provided in this Note, in the Security Agreement, and as
are permitted by law or equity.

 

6. Negative Covenant. The Company shall not grant a security interest in any of
its assets to any third party, unless the Indebtedness is secured equally and
ratably in respect of such assets, other than (a) liens granted to a third party
in connection with purely financial transactions (including, without limitation,
a commercial bank line of credit, a mortgage to finance acquisition of real
property, purchase money debt and Capital Lease Obligations), (b) liens granted
to collaboration or development partners of the Company or its affiliates in
connection with co-funded research and development activities; provided any such
lien is limited to the Company’s interest in products developed in such
collaboration, and (c) Permitted Liens.

 

7. Lost Documents. Upon receipt by the Company of reasonable evidence
satisfactory to it of the loss, theft, destruction or mutilation of this Note,
and indemnity satisfactory to the Company (in the case of loss, theft or
destruction) or surrender and

 

-7-



--------------------------------------------------------------------------------

cancellation of the Note (in the case of mutilation), the Company will make and
deliver to the Lender a new Note of like tenor and unpaid principal amount and
dated as of the date to which interest has been paid on the unpaid principal
balance hereunder.

 

8. Notices. All notices and other communications required or appropriate to be
given hereunder shall be in writing and shall be delivered by hand or mailed by
certified mail, return receipt requested, or sent by facsimile (in which case a
confirming copy shall also be sent by certified mail or courier), to the
following respective addresses or to such other addresses as may be specified in
any notice delivered or mailed as above provided:

 

  (a) If to the Lender, to:

 

Chiron Corporation

4560 Horton Street

Emeryville, CA 94608

Facsimile: (510) 923-3823

Attention: Chief Financial Officer, with a copy to the General Counsel

 

  (b) If to the Company, to:

 

XOMA (US) LLC

2910 7th Street

Berkeley, CA 94710

Facsimile: (510) 649-7571

Attention: General Counsel, with a copy to Vice President, Finance & Chief
Financial Officer

 

Any notice or other communication delivered by hand or mail shall be deemed to
have been delivered on the date on which such notice or communication is
delivered by hand, or in the case of certified mail deposited with the
appropriate postal authorities on the date when such notice of communication is
actually received, and in any other case shall be deemed to have been delivered
on the date on which such notice or communication is actually received.

 

9. Amendments. No provision of this Note may be waived, changed or modified, or
the discharge thereof acknowledged orally, but only by an agreement in writing
signed by the party against which the enforcement of any waiver, change,
modification or discharge is sought.

 

10. Assignment.

 

(a) Except as set forth in this Section 10, none of the rights or obligations of
either party hereto may be assigned or transferred without the prior written
consent of the other party hereto; provided that the Lender may assign its
rights and obligations hereunder to any Affiliate (as such term is defined in
the Collaboration Agreement) of the Lender which is

 

-8-



--------------------------------------------------------------------------------

sufficiently creditworthy to fund remaining Loans hereunder, and upon any such
assignment, and assumption by the assignee, the Lender shall be relieved of all
further obligations hereunder.

 

(b) Neither party may assign any of its rights and obligations under this Note
in connection with a merger or similar reorganization or the sale of all or
substantially all of its assets.

 

(c) This Note shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties. Any assignment not in accordance with this
Note shall be void.

 

11. Set-off. If an Event of Default shall have occurred and be continuing, the
Lender shall be entitled to deduct from payments to be made by it to the Company
under the Collaboration Agreement any amounts then due and payable by the
Company to it hereunder. If an event of default shall have occurred and be
continuing which, with the giving of notice or the passage of time would become
an Event of Default, the Lender shall be entitled to withhold payments which
would otherwise be owed by the Lender to the Company under the Collaboration
Agreement, pending either cure of such default or, if such default ripens into
an Event of Default, setoff as provided herein.

 

12. Presentment, Demand, Etc. Except as otherwise provided herein, the Company
hereby waives presentment for payment, demand, protest and notice of protest for
nonpayment of this Note, and consents to any extension or postponement of the
time of payment or any other indulgence.

 

13. Governing Law; Venue. The parties have agreed that this Note will be
governed by and construed in accordance with the laws of the State of
California. Any action or proceeding brought by either party seeking to enforce
any provision of, or based on any right arising out of, this Note must be
brought against any of the parties in the courts of the State of California.
Each party (i) hereby irrevocably submits to the jurisdiction of the state
courts of the State of California and to the jurisdiction of any United States
District Court in the State of California, for the purpose of any suit, action,
or other proceeding arising out of or based upon this Note or the subject matter
hereof brought by any party or its successors or assigns, (ii) hereby waives,
and agrees not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action, or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Note or the subject matter hereof may not be
enforced in or by such court, and (iii) hereby waives and agrees not to seek any
review by any court of any other jurisdiction that may be called upon to grant
an enforcement of the judgment of any such California state or federal court.

 

14. Counterparts. This Note may be executed in two or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

-9-



--------------------------------------------------------------------------------

15. Titles. The titles of the Sections of this Note are inserted for reference
only, and are not to be considered as part of this Note in construing this Note.

 

(Signature page follows)

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed and delivered on the date first
above written by duly authorized representatives of the Company and the Lender.

 

XOMA (US) LLC

By:  

/s/    PETER DAVIS

   

Peter Davis

   

Vice President, Finance and

Chief Financial Officer

CHIRON CORPORATION

By:  

/s/    DAVID SMITH

   

David Smith

    Chief Financial Officer

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The capitalized terms used in this Exhibit A shall have the meanings set forth
for each such term in the body of the Note to which it is attached.

 

1. Organization. The Company is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and is qualified to do business as a foreign company in each jurisdiction where
failure to qualify would have a material adverse effect on the business or
properties of the Company. The Company has full company power and authority to
own its property, to carry on its business as presently conducted and to carry
out the transactions contemplated hereby.

 

2. Authorization. The Company has requisite company power to execute, deliver
and perform this Note and the Security Agreement, and each such agreement has
been duly executed and delivered by the Company and is the legal, valid and,
assuming due execution by the Lender as necessary, binding obligation of the
Company, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws affecting
creditors generally, and to general equitable principles. The execution,
delivery and performance by the Company of this Note and the Security Agreement,
including the borrowing of Loans as contemplated hereby have been duly and
validly authorized by all necessary company action of the Company.

 

3. Valid Issuance of Note. This Note is duly authorized and validly issued.

 

4. Governmental Approvals. Based in part on the representations made by the
Lender on Schedule 1 hereof, no authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, under any applicable laws, rules or regulations presently in effect, is
or will be necessary to be made or obtained by the Company for, or in connection
with the execution and delivery of this Note or consummation of the transactions
contemplated hereby or performance by the Company of its obligations hereunder,
except for such other filings under applicable securities laws which will be
made by the Company within the prescribed periods, including the filing by the
Company of a notice under Section 25102(f) of the California Corporations Code,
as amended, and the payment of any fee relating thereto.

 

5. Non-Contravention. The execution, delivery and performance by the Company of
this Note and the Security Agreement (i) do not and will not contravene or
conflict with the certificate of formation or other organizational documents of
the Company and (ii) do not contravene or conflict with or, based in part on the
representations made by the Lender on Schedule 1 hereof, constitute a violation
of any provision of law, regulation, judgment, injunction, order or decree
binding upon or applicable to the Company, or result in a breach of or
constitute a default under any material agreement of the Company (whether



--------------------------------------------------------------------------------

upon notice or passage of time), in any manner which would materially and
adversely affect the Lender’s rights or its ability to realize the intended
benefits to it under this Note or the Security Agreement.

 

6. Use of Proceeds. The Company has applied the proceeds of all Loans made
hereunder solely as permitted by Section 2(f) hereof.

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1 TO EXHIBIT A

 

REPRESENTATIONS AND WARRANTIES OF THE LENDER

 

The Lender hereby makes the following representations and warranties to the
Company each time the Company makes the representations and warranties listed on
the Exhibit A to the Note (the capitalized terms used in this Schedule 1 to
Exhibit A shall have the meanings set forth for each such term in the body of
the Note to which it is attached):

 

1. Corporate Power. The Lender is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware. The Lender has
full corporate power and authority to carry on its business as presently
conducted and to carry out the transactions contemplated hereby.

 

2. Authorization. The Lender has full corporate power to execute, deliver and
perform the Note and the Security Agreement and each such agreement has been
duly executed and delivered by the Lender and is the legal, valid and, assuming
due execution by the Company, binding obligation of the Lender, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
moratorium, reorganization or similar laws affecting creditors’ rights
generally, and to general equitable principles. The execution, delivery and
performance by the Lender of the Note and the Security Agreement, including the
making of the loans contemplated thereby, have been duly and validly authorized
by all necessary corporate action of the Lender.

 

3. Investment Representations.

 

(a) The Lender will acquire the Note for its own account for investment only and
not with a view to any resale or distribution thereof, except pursuant to an
effective registration statement under the Securities Act of 1933, as amended
from time to time (the “Securities Act”), covering the sale, assignment or
transfer or an opinion of counsel in form and substance satisfactory to the
Company that such registration is not required.

 

(b) The Lender has had the opportunity to obtain, receive and review the
Company’s reports and other filings with the U.S. Securities and Exchange
Commission and such other information as it deems necessary to understand the
business and financial condition of the Company and to make the investment
decision to purchase the Note.

 

(c) As an investor in companies in the biopharmaceutical industry and a
participant in such industry, the Lender has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the investment represented by the Note, and it is able to bear the
economic risk of such investment.

 

(d) The Lender understands that the Note will be issued in a transaction which
is exempt from the registration requirements of the Securities Act by reason of
the provisions of Section 4(2) of the Securities Act and that such Note will be
subject to transfer restrictions and must be held indefinitely unless
subsequently registered under the Securities Act or an exemption from such
registration is available.



--------------------------------------------------------------------------------

EXHIBIT B

 

LOANS AND PAYMENTS OF PRINCIPAL AND INTEREST

 

Tranche

--------------------------------------------------------------------------------

 

Date

--------------------------------------------------------------------------------

 

Principal Amount
Borrowed

--------------------------------------------------------------------------------

   Principal Amount
Repaid


--------------------------------------------------------------------------------

   Interest Paid


--------------------------------------------------------------------------------

   Notation By


--------------------------------------------------------------------------------